DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in lines 15-16 the limitation “a minimal luminance of the second luminance mode is 1.5 times or greater than a maximum luminance of the first luminance mode” this is indefinite in that it seems to require the smallest luminance of the second luminance mode (corresponding to the lowest value of 135 as shown in figure 2) to be larger than the maximum luminance of the first luminance mode (corresponding to 210 in figure 2) which is not taught by  specification and not what applicant regards as the invention as evidenced by applicant labeling a maximum (205 in figure 2) as the minimal luminance of the second luminance mode”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a minimal luminance of the second luminance mode” in claim 1 is used by the claim to mean “a maximum luminance when a minimum voltage is applied to the PDLC for the second luminance mode” which only corresponds to a minimum luminance of the second luminance mode when all but the central viewing angle of the privacy display are ignored, while the accepted meaning is “the lowest luminance when in the second luminesce mode” which would correspond to the luminance values at the far right and left of  the luminance curve for the second luminance mode (135) as shown in figure 2. The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination and in light of the specification (see figure 2 and paragraph 24 of the specification) the limitation of “a minimal luminance of the second luminance mode is 1.5 times or greater than a maximum luminance of the first luminance mode” has been interpreted as “at the central viewing angle of the privacy display a minimal luminance of the second luminance mode is 1.5 times or greater than a maximum luminance of the first luminance mode”. 
Claim 4 recites in lines 1-3 the limitation “the luminance of the first luminance mode and second luminance mode are measured at the center of the privacy display” this is indefinite in that it is unclear is the “the luminance” is referring to “the minimal luminance of the second luminance mode” and the “maximum luminance of the first luminance mode” or the luminance for the luminosity setting recited in claim 1. For the purpose of examination, the limitation has been interpreted as “the minimal luminance of the second luminance mode and the maximum luminance of the first luminance mode are measured at the center of the privacy display”
Claim 16 recites 2 the limitation a luminosity setting on the privacy display” this is indefinite in that it is unclear if the claim is referring to the luminosity setting defined in claim 1 or is an additional setting. For the purpose of examination this limitation has been interpreted as “the luminosity setting for the privacy display”
	Claim 17 recites in lines 3 and 5 the limitations “a first luminance mode” and “a second luminance mode” this is indefinite in that it is unclear if the claim is referring the luminance modes recited in claim 1 or are separate luminance modes. For the purpose of examination the limitations have been interpreted as “the first luminance mode” and “the second luminance mode”
	Claims 2-3, 5-7, and 18-20 are rejected due to their dependency. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7  and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumiyoshi et al. (US Pub. 20090135336 and hereafter Sumiyoshi).
As per claim 1, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) a privacy display, comprising: a collimated backlight (CBL) layer (213 and 12); a polymer-dispersed liquid crystal (PDLC) layer (11); and a liquid crystal display (LCD) layer (21); wherein the PDLC layer is, upon selective application of a voltage, operates in a sharing mode (see figures 5 and 20 and paragraphs 76, 79, and 108) and a privacy mode (see figure 6 and paragraph 77); upon operating in the sharing mode, the PDLC layer operates in a first luminance mode (when no voltage is applied see paragraphs 79 and 108 and the dashed line in figure 20) or a second luminance mode (when a slight voltage in example 1 volt see paragraph 108 and the solid line in figure 20) based on a determined luminosity setting for the privacy display; at the first luminance mode, the voltage is not applied to the PDLC layer and, at the second luminance mode, the voltage is applied to the PDLC; and at the central viewing angle of the privacy display a minimal luminance of the second luminance mode is 1.5 times or greater than a maximum luminance of the first luminance mode (see figure 20 and paragraph 108).
Regarding the limitations “upon operating in the sharing mode, the PDLC layer operates in a first luminance mode or a second luminance mode based on a determined luminosity setting for the privacy display” Since the structure of the device of Sumiyoshi is identical to the claimed structure, the device of Sumiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the polymer dispersed liquid crystal layer of Sumiyoshi can be driven in the different modes based on user settings as taught in figure 20 and paragraphs 108 and 110 and is therefore capable of performing the recited function.
As per claim 2, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that application of a voltage to the PDLC layer (11) allows light emitted from the CBL layer to pass directly through the PDLC (see paragraph 81).
As per claim 3, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that a threshold luminance defines a boundary between the first luminance mode and the second luminance mode and wherein the threshold is 400nits; and the determined luminosity setting is compared against the threshold luminance to determine in which mode to operate the PDLC layer.
Regarding the functional limitation “a threshold luminance defines a boundary between the first luminance mode and the second luminance mode and wherein the threshold is 400nits and the determined luminosity setting is compared against the threshold luminance to determine in which mode to operate the PDLC layer” since the structure of the device of Sumiyoshi is identical to the claimed structure, the device of Sumiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, electrically controllable PDLC panel 11 in Sumiyoshi is capable of switching from zero volts to 1 volt at a particular front luminance based on user settings as taught in paragraphs 108 and 110 as is therefore capable of performing the claimed function.
As per claim 4, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that the luminance of the first luminance mode and second luminance mode are measured at the center of the privacy display (see figure 20 and paragraph 108).
As per claim 5, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that an increase in luminance is detectable at any viewing angle during the sharing mode when switching from the first luminance mode to the second luminance mode.
Regarding the functional limitation “an increase in luminance is detectable at any viewing angle during the sharing mode when switching from the first luminance mode to the second luminance mode” since the structure of the device of Sumiyoshi is identical to the claimed structure, the device of Sumiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the privacy display of Sumiyoshi which has first and second luminance mode as claimed is capable of performing the claimed function of being detectable. 
As per claim 6, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that a color calibration is initiated during the sharing mode while operated within the first luminance mode.
Regarding the functional limitation “a color calibration is initiated during the sharing mode while operated within the first luminance mode” since the structure of the device of Sumiyoshi is identical to the claimed structure, the device of Sumiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the privacy display of Sumiyoshi which has first and second luminance mode as claimed and has an adjustable color gamut (see paragraph 94) is capable of performing the claimed function initiating color calibration during the sharing mode while operated within the first luminance mode. 
As per claim 7, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that a color calibration is initiated during the sharing mode while operated within the second luminance mode.
Regarding the functional limitation “a color calibration is initiated during the sharing mode while operated within the second luminance mode” since the structure of the device of Sumiyoshi is identical to the claimed structure, the device of Sumiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the privacy display of Sumiyoshi which has first and second luminance mode as claimed and has an adjustable color gamut (see paragraph 94) is capable of performing the claimed function initiating color calibration during the sharing mode while operated within the second luminance mode. 
	As per claim 18, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) a color gamut presented to the user is adjusted based on a change of the PDLC layer from the first luminance mode to the second luminance mode.
Regarding the functional limitation “a color gamut presented to the user is adjusted based on a change of the PDLC layer from the first luminance mode to the second luminance mode” since the structure of the device of Sumiyoshi is identical to the claimed structure, the device of Sumiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the privacy display of Sumiyoshi which has first and second luminance mode as claimed and has an adjustable color gamut (see paragraph 94) is capable of performing the claimed function of adjusting the color gamut based on a change of luminance mode. 
	As per claim 19, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) a color gamut presented to the user is maintained when the PDLC layer is in the first luminance mode and the second luminance mode.
Regarding the functional limitation “a color gamut presented to the user is maintained when the PDLC layer is in the first luminance mode and the second luminance mode” since the structure of the device of Sumiyoshi is identical to the claimed structure, the device of Sumiyoshi is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the privacy display of Sumiyoshi which has first and second luminance mode as claimed and has an adjustable color gamut (see paragraph 94) is capable of performing the claimed function of maintaining the color gamut in the first and second luminance modes. 
	As per claim 20, Sumiyoshi teaches (in figures 1, 5, 6, 19, and 20) that the LCD layer (21) comprises a number of layers (1-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiyoshi et al. (US Pub. 20090135336 and hereafter Sumiyoshi) as applied to claim 1 above and in further view of Hara et al. (US Pub. 20030227768). 
As per claim 16, Sumiyoshi does not teach a processor to determine the luminosity setting for the privacy display. 
However, Hara teaches (in figure 1) providing a processor (70) which determines a luminosity setting (brightness level set by the user) and facilitates switching between a first mode and second mode based on if the setting is above or below a threshold luminance (see paragraphs 48-49). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a processer in Sumiyoshi to facilitate switching between the first luminance mode and the second luminance mode based on a brightness level set by a user as suggested by Hara. 
The motivation would have been to provide a means of controlling the display brightness. 
As per claim 17, Sumiyoshi in view of Hara teaches that the processor (taught from the teaching of 70 in Hara) is to: responsive to the luminosity setting being below a predetermined threshold, setting the PDLC layer to a first luminance mode (when no voltage is applied see paragraphs 79 and 108 and the dashed line in figure 20 in Sumiyoshi) (see paragraph 49 in Hara); and responsive to the luminosity setting being greater than the predetermined threshold, setting the PDLC layer to a second luminance mode (when a slight voltage in example 1 volt see paragraph 108 and the solid line in figure 20 in Sumiyoshi) (see paragraph 48 in Hara). 
Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the limitation of “a minimal luminance of the second luminance mode” is definite. Specifically, applicant argues that because applicant’s specification states that the 1.5 difference refers to the luminance difference at a point of the screen the limitation is definite. This argument is unpersuasive. claim language is given is given its ordinary meaning unless specifically defined by the specification. In the instant case, the term “minimal luminance of the second luminance mode” is not defined in the specification and the ordinary meaning is the lowest luminance measured in the second luminance mode. As such the limitation is indefinite as it is not what applicant regards as the invention. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
In regards to applicant’s argument that Sumiyoshi fails to anticipate claims 1 and 3 of the invention. Specifically, applicant argues that Sumiyoshi fails to teach “upon operating in the sharing mode, the PDLC layer operates in a first luminance mode or a second luminance mode based on a determined luminosity setting for the privacy display” and “a threshold luminance defines a boundary between the first luminance mode and the second luminance mode, the threshold is 400 nits; and the determined luminosity setting is compared against the threshold luminance to determine in which mode to operate the PDLC layer”. This argument is unpersuasive. As shown in the rejection above the argued limitations are functional limitations.
MPEP § 2114 I & II, recites "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”. 
As the claim contains no structure which would be required to operate differently (such as a processor) based on the recited functional language, the structure of Sumiyoshi is considered just as capable of performing the claimed function as applicant’s claimed structure. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871